Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered June 28, 1993, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to establish by legally sufficient evidence that he is the person who committed the robbery of which he was convicted is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Hemphill, 187 AD2d 728). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt *604beyond a reasonable doubt. The evidence establishes that the complainant viewed the defendant in a well-lit area for approximately 90 seconds during the robbery. The defendant was seen running into a driveway near the scene of the crime. He was apprehended by the police 20 minutes later and within one-half block of the scene of the crime. The defendant was identified by the complainant approximately five minutes after he was apprehended. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review (see, People v Love, 57 NY2d 1023, 1025) and, in any event, do not require reversal (see, People v Holt, 67 NY2d 819; People v Gordillo, 191 AD2d 455; People v Bryan, 179 AD2d 667). Miller, J. P., Pizzuto, Joy and Friedmann, JJ., concur.